 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
10
     In re:                                              Case No. 19-43978-MJH
11
     ANGELA YUN DELGADO,
12                                             Debtor.
13
                                                         Adversary Case No. 20-04012-MJH
14   ANGELA YUN DELGADO,
                                Plaintiff, ANSWER TO COMPLAINT BY WELLS
15   v.                                     FARGO EDUCATION FINANCIAL
                                            SERVICES
16
     U.S. DEPARTMENT OF EDUCATION, et. al.,
17                            Defendants.

18            Wells Fargo Education Financial Services (“Wells Fargo”) answers Plaintiff’s complaint
19   as follows:
20
                                              I.     PARTIES
21
     1.1      Admit Plaintiff is the bankruptcy debtor, and her bankruptcy case and filings speak for
22
     themselves. Deny for lack of knowledge Plaintiff’s allegations concerning “ACP Program.”
23

24   1.2      Admit.

25   1.3      Admit.

26   1.4      Admit.
27   1.5      No response required.
28

     Answer                                                                                 McCarthy & Holthus LLP
     Page -1-                                                                                   108 1st Ave S, Ste 300
     MHCase
         # WA-20-161525-CPG
              20-04012-MJH         Doc 7    Filed 04/09/20     Ent. 04/09/20 12:09:18      Pg. 1 ofSeattle,
                                                                                                    4       WA 98104
                                               II.     FACTS
 1

 2   2.1 A. Deny for lack of knowledge.

 3   2.2 B. Deny for lack of knowledge.
 4   2.2 C. Admit Plaintiff is indebted to Wells Fargo on two private student loans, the combined
 5
     unpaid balance of which is $21,324.33 as of March 27, 2020. The monthly payments on the loans
 6
     are $113.58 and $158.68, respectively. Admit the address for remitting payment.
 7
     2.2    Admit.
 8

 9   2.3    The bankruptcy case and filings speak for themselves. Deny that all debts were properly

10   scheduled for lack of knowledge.

11   2.4    Deny for lack of knowledge.
12   2.5    Deny.
13
     2.6    Deny.
14
     2.7    Admit payments have been made on both loan since 2016, and admit there have been
15
     forbearances or deferments on both loans. Deny the remainder of the averment for lack of
16

17   knowledge.

18   2.8    Deny for lack of knowledge.

19                        III.    THEORIES OF LIABILITY; DISCHARGE
20
     3.1    Deny.
21
     3.2    Deny.
22
     3.3    Deny.
23
                                       AFFIRMATIVE DEFENSES
24

25   1.     The complaint fails to state a claim for relief.

26   2.     Plaintiff’s claims are barred by the doctrine of estoppel, waiver and unclean hands.
27   3.     Plaintiff is not entitled to the undue hardship exception;
28
     4.     Wells Fargo reserves the right to add affirmative defenses.

     Answer                                                                                McCarthy & Holthus LLP
     Page -2-                                                                                  108 1st Ave S, Ste 300
     MHCase
         # WA-20-161525-CPG
              20-04012-MJH        Doc 7     Filed 04/09/20     Ent. 04/09/20 12:09:18     Pg. 2 ofSeattle,
                                                                                                   4       WA 98104
                                         PRAYER FOR RELIEF
 1

 2          Wells Fargo asks for the following relief:

 3   1.     Dismissal with prejudice;
 4   2.     That the debt owed to Wells Fargo be declared non-dischargeable and enforceable;
 5
     3.     For such further relief as the Court may determine just.
 6
     DATED April 9, 2020
 7
     /s/ Joseph Ward McIntosh
 8   Joseph Ward McIntosh, WSBA #39470
 9   Attorney for Wells Fargo Education Financial Services

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Answer                                                                            McCarthy & Holthus LLP
     Page -3-                                                                              108 1st Ave S, Ste 300
     MHCase
         # WA-20-161525-CPG
              20-04012-MJH       Doc 7     Filed 04/09/20    Ent. 04/09/20 12:09:18   Pg. 3 ofSeattle,
                                                                                               4       WA 98104
                                           Declaration of Service
 1

 2   The undersigned makes the following declaration:

 3   1.     I am now, and at all times herein mentioned was a resident of the State of Washington, over
 4   the age of eighteen years and not a party to this action, and I am competent to be a witness herein.
 5
     2.     On April 9, 2020 I caused a copy of the Answer to Complaint by Wells Fargo Education
 6
     Financial Services to be served to the following in the manner noted below:
 7

 8    Angela Yun Delgado                                 [X]   US Mail, Postage Prepaid
      PO. Box 257-1689                                   [ ]   Hand Delivery
 9    Olympia, WA 98507                                  [ ]   Overnight Mail
                                                         [ ]   Facsimile
10    Pro Se Plaintiff / Debtor                          [X]   CM/ECF Electronic Notice
11
      Richard D. Granvold                                [X]   US Mail, Postage Prepaid
12    Law Office of Richard D. Granvold, P.S.            [ ]   Hand Delivery
13    31620 23rd Ave. S., Suite 205                      [ ]   Overnight Mail
      Federal Way, WA 989003                             [ ]   Facsimile
14                                                       [X]   CM/ECF Electronic Notice
      Attorney for Debtor
15

16   I declare under penalty of perjury under the laws of the state of Washington that the foregoing is

17   true and correct.
18   Signed this 9th day of April, 2020.
19

20                                                /s/ Kristine Stephan
21                                                Kristine Stephan, Paralegal

22

23

24

25

26

27

28

     Answer                                                                                 McCarthy & Holthus LLP
     Page -4-                                                                                   108 1st Ave S, Ste 300
     MHCase
         # WA-20-161525-CPG
              20-04012-MJH        Doc 7    Filed 04/09/20      Ent. 04/09/20 12:09:18      Pg. 4 ofSeattle,
                                                                                                    4       WA 98104
